Citation Nr: 0639052	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-01 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service-connection for a 
psychiatric disorder.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of service-connection for 
residuals of influenza.


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to July 1957.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO determined that the veteran failed to submit 
new and material evidence sufficient to reopen his claim for 
service connection for a psychiatric disorder and residuals 
of influenza.  


FINDINGS OF FACT

1.  In February 1958, the RO denied entitlement to service 
connection for influenza, upper respiratory infection, and 
common cold.  The veteran was notified of that decision and 
did not appeal.  

2.  The evidence submitted subsequent to the February 1958 RO 
decision is both cumulative and redundant of evidence 
previously considered, does not bear directly and 
substantially to the specific matter under consideration; 
and, by itself or in connection with evidence previously 
assembled, is not so significant that not considering it 
would be unfair to the appellant as to the merits of the 
claim.

3.  In a November 1968 decision, the Board determined that 
service connection for a nervous disorder had been denied in 
a February 1958 rating decision, clear and unmistakable error 
had not been shown with regard to that denial and evidence 
submitted since that time did not establish a basis for a 
change in the prior determination.  

4.  The evidence submitted subsequent to the November 1968 
Board decision is both cumulative and redundant of evidence 
previously considered, does not bear directly and 
substantially to the specific matter under consideration; 
and, by itself or in connection with evidence previously 
assembled, is not so significant that not considering it 
would be unfair to the appellant as to the merits of the 
claim.



CONCLUSIONS OF LAW

1.  The February 1958 decision in which the RO denied service 
connection for residuals of pneumonia is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).

2.  The evidence associated with the claims file subsequent 
to the February 1958 RO decision is not new and material; 
therefore, the claim for service connection is not reopened.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 3.102, 3.159, 3.203 (2006). 

3.  The November 1968 Board decision in regard to the claim 
of service connection for a nervous disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2006).

4.  The evidence associated with the claims file subsequent 
to the November 1968 Board decision is not new and material; 
therefore, the claim for service connection is not reopened.  
38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001); 38 C.F.R. §§ 3.102, 3.159, 3.203 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The veteran contends that he either incurred a psychiatric 
disorder during service as a result of sustained high fever 
during hospitalization for a febrile illness, or his 
preexisting psychiatric disorder was aggravated by the stress 
of active service.  By rating decision dated February 1958, 
the RO denied his claim for service connection for residuals 
of pneumonia and noted that service connection was not 
warranted for paranoid personality as that condition was not 
a disability under the law; he did not appeal that decision.  

In a November 1968 decision, the Board determined that 
service connection for a nervous disorder had been denied in 
a February 1958 rating decision, clear and unmistakable error 
had not been shown with regard to that denial and evidence 
submitted since that time did not establish a basis for a 
change in the prior determination.  

The relevant evidence of record prior to the most recent 
attempt to reopen his claim for VA compensation benefits 
includes an incomplete copy of the veteran's service medical 
records, a March 1967 electroencephalogram, and the veteran's 
lay statements attesting to the service-connected origin of 
his psychiatric condition.  

The evidence submitted to reopen the claims include a 
complete copy of the veteran's service medical and 
administrative records, September 1998 to August 1999 VA 
medical records documenting treatment for schizoaffective 
disorder, obsessive compulsive disorder, anxiety, and 
depression, and additional lay statements attesting to the 
service-connected origin of his current condition.   

With regard to the VA medical records submitted subsequent to 
both the February 1958 and November 1968 decision, these 
records are new, as this evidence was not previously 
submitted to agency decision makers.  However, medical 
evidence describing the veteran's current condition is not 
material to the issue of service connection.  See Morton v. 
Principi, 3 Vet. App. 508 (1992).  As such, the current 
medical records do not serve to reopen his claim.

The veteran has submitted lay statements not previously on 
record that attest to the service connected origin of his 
psychiatric disorder.  Lay assertions cannot serve as the 
predicate to reopen a claim.  Hickson v. West, 11 Vet. 
App. 374 (1998).  Moreover, the veteran's assertions were 
already considered at the time of the previous determination 
and are cumulative.  See Bostain v. West, 11 Vet. App. 124 
(lay hearing testimony which is cumulative of previous 
contentions which were considered by the decisionmaker at the 
time of the prior final disallowance is not new evidence).

With regard to the veteran's claim for residuals of 
influenza, claimed as a psychiatric disability, the 
supplemental service medical records are new, as this 
evidence was not previously submitted to agency decision 
makers.  This evidence also bears directly and substantially 
upon the issue of whether the veteran's psychiatric 
disability manifested during service.   However, the 
aforementioned evidence is cumulative and redundant of 
evidence previously of record.  June 1957 to July 1957 
service medical records document treatment for a common cold, 
influenza, and an upper respiratory infection.  The February 
1958 RO decision notes treatment for the aforementioned 
illnesses during service, however, the RO concluded that the 
veteran's illnesses were acute conditions that did not result 
in ratable residuals.  The veteran has not submitted medical 
evidence relating his current psychiatric disability to a 
febrile illness incurred during service; therefore, the 
recently submitted evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

With regard to the veteran's claim for service connection for 
a preexisting psychiatric disability aggravated by service, 
the supplemental service medical records are new, as this 
evidence was not previously submitted to agency decision 
makers.  However, the aforementioned evidence is cumulative 
and redundant of evidence previously of record.  June to July 
1957 treatment records document paranoid statements and 
behaviors demonstrated by the veteran while undergoing 
treatment for an acute upper respiratory infection.  However, 
previously of record is a June 1957 mental hygiene 
consultation wherein the examiner concluded the veteran 
suffered from a paranoid personality disorder and recommended 
discharge from service.  The aforementioned treatment 
records, which were promulgated after the veteran's mental 
hygiene examination, are cumulative and redundant of evidence 
previously of record.  The veteran has not submitted medical 
evidence indicating an increase in his preexisting 
psychiatric disability during service; therefore, the 
evidence recently submitted is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to reopen a previously denied 
claim in November 2001 by informing him of the evidence he 
was required to submit, including any evidence in his 
possession and the evidence the RO would obtain on his 
behalf.  The RO notified him of the information and evidence 
needed to establish entitlement to both service connection 
and to reopen a previously denied claim in October 2005.  The 
veteran has been informed that he must submit evidence which 
establishes the in-service incurrence of his current 
psychiatric disability and medical evidence documenting 
current residuals of influenza.  VA subsequently 
readjudicated the claims based on all the evidence in June 
2006, without taint from prior adjudications.  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claims and any deficiency in the notice 
did not affect the essential fairness of the decision. 

Because the claims have not been reopened and the issue of 
service connection has not been addressed on the merits, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claims, the RO obtained his 
service medical records, private and VA medical records, and 
lay statements in support of his claim.  VA notified the 
veteran of potential evidence not associated with the claims 
file, however, the veteran failed to submit a waiver to 
permit VA to obtain the evidence on his behalf.  VA's duty to 
assist does not include providing a VA examination in claims 
to reopen.  See 38 C.F.R. § 3.159(c) (4) (2006).  The Board 
concludes that all relevant evidence has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim. 


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for psychiatric disorder is denied. 

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for residuals of influenza is denied. 



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


